                                               Case 2:18-bk-20374-ER       Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09       Desc
                                                                            Main Document    Page 1 of 10


                                                1 Zi C. Lin, SBN 236989
                                                  zlin@garrett-tully.com
                                                2 Adjoa M. Anim-Appiah, SBN 301918
                                                  aanim-appiah@garrett-tully.com
                                                3
                                                  GARRETT & TULLY, P.C.
                                                4 225 S. Lake Ave., Suite 1400
                                                  Pasadena, California 91101-4869
                                                5 Telephone: (626) 577-9500
                                                  Facsimile: (626) 577-0813
                                                6
                                                  [Proposed] Attorneys for Chapter 7 Trustee,
                                                7
                                                  Wesley H. Avery
                                                8
                                                  Fiducia in faciem dubitationem
                                                9
                                                                           UNITED STATES BANKRUPTCY COURT
                                               10
                                                             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                               11
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12
                                                    In re                                       Case No. 2:18-bk-20374-ER
                                               13                                               (Honorable Ernest M. Robles)
                                                    JENNY MELENDEZ, an individual,
                                               14             Debtor.                           Adv. Case No.
                                               15 TAX ID # XXX-XX-2010.
                                                                                                Chapter 7
                                               16
                                                                                                TRUSTEE’S COMPLAINT FOR:
                                               17 WESLEY H. AVERY, Chapter 7 Trustee of           (1)A DECLARATORY JUDGMENT
                                                  the Bankruptcy Estate of JENNY                  REGARDING PROPERTY OF THE
                                               18 MELENDEZ, an individual,                        BANKRUPTCY ESTATE;
                                                                                                  (2) TURNOVER;
                                               19             Plaintiff,                          (3) INJUNCTIVE RELIEF; AND
                                               20 v.                                              (4) SALE OF A PROPERTY IN
                                                                                                  WHICH A NON-DEBTOR ASSERTS
                                               21                                                 AN INTEREST
                                                  JENNY MELENDEZ, an individual, and
                                               22 CLARA E. MELENDEZ, an individual,
                                                  and DOES 1-20.
                                               23
                                                             Defendants.
                                               24

                                               25

                                               26

                                               27

                                               28

                                                                                               1                  USBC Case No. 2:18-bk-20374-ER
                                                                                                                       TRUSTEE’S COMPLAINT
                                               Case 2:18-bk-20374-ER        Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09                Desc
                                                                             Main Document    Page 2 of 10


                                                1 TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY

                                                2 JUDGE, THE DEBTOR, AND THE DEFENDANTS:

                                                3
                                                           Plaintiff Wesley H. Avery, the duly appointed and acting Chapter 7 trustee (the
                                                4 “Trustee”), for the bankruptcy estate (the “Estate”) of Jenny Melendez, an individual (the

                                                5 “Debtor”), hereby complains of the above-captioned defendants, and each of them, as follows.

                                                6                                            JURISDICTION
                                                7          1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(b)(1)
                                                8 and (2) and 1334(a) and General Order No. 242-A of the District Court for the Central District of

                                                9 California, as this is a core proceeding under 28 U.S.C. § 157(a) and § 157(b)(2)(A), (E), (H) and

                                               10 (O). Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a). This adversary

                                               11 proceeding is related to In re Jenny Melendez, Chapter 7 case no. 2:18-bk-20374-ER, which is
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12 pending in the United States Bankruptcy Court, Central District of California, Los Angeles

                                               13 Division. The Trustee consents to entry of final orders or judgment by the bankruptcy court.

                                               14          2.      The instant complaint (the “Complaint”) initiates an adversary proceeding (the
                                               15 “Adversary Proceeding”) by which the Trustee seeks a judgment declaring that the Trustee, on

                                               16 behalf of the Estate, holds 66.67% of the legal title, 100% of the beneficial and equitable title to

                                               17 the real property located at 1225 West 123rd Street, Los Angeles, California 90044, APN 6089-

                                               18 010-018 (“the Property”), and defendant Clara E. Melendez (debtor’s mother) holds bare legal title
                                               19 to 33.33% of the legal title of the Property. The Property constitutes property of the Estate, by

                                               20 operation of 11 U.S.C. section 541(a)(1).

                                               21                                                PARTIES
                                               22          3.      Plaintiff Wesley H. Avery (“Avery”) is the duly appointed and acting Chapter 7
                                               23 trustee of the Debtor in Case No. 2:18-bk-20374-ER (the “Bankruptcy Case”). Jenny Melendez, an

                                               24 individual (the “Debtor”) commenced the Bankruptcy Case by filing a chapter 7 voluntary petition

                                               25 (the “Petition”), Schedules and Statement of Financial Affairs on September 5, 2018 (the “Petition

                                               26 Date”). Avery was subsequently appointed as the Trustee.

                                               27          4.      Defendant the Debtor resides in the Central District of California.
                                               28          5.      The Trustee is informed and believes, and thereupon alleges, that defendant Clara

                                                                                                      2                     USBC Case No. 2:18-bk-20374-ER
                                                                                                                                 TRUSTEE’S COMPLAINT
                                               Case 2:18-bk-20374-ER        Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09                 Desc
                                                                             Main Document    Page 3 of 10


                                                1 E. Melendez (Debtor’s mother) resides in the Central District of California.

                                                2          6.      The Trustee is ignorant of the true names and capacities of defendants named

                                                3 herein as DOES 1-20, and therefore sues these defendants by such fictitious names. The Trustee

                                                4 will amend this Complaint to state their true names and capacities when ascertained, together with

                                                5 appropriate charging allegations. The Trustee is informed and believes, and therefore alleges, that

                                                6 each of these fictitiously-named defendants is responsible in some manner for the occurrences

                                                7 herein alleged, and that the damages as herein alleged were proximately caused by such

                                                8 defendants.

                                                9           THE REAL PROPERTY THAT IS THE SUBJECT OF THIS ADVERSARY
                                               10                                             PROCEEDING
                                               11          7.      The following real property is located in the Central District of California: a single
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12 family residence located at 1225 West 123rd Street, Los Angeles, California 90044, APN 6089-

                                               13 010-018 (the “Property”). The legal description of the Property is as follows:

                                               14                  LOT 18 IN BLOCK “G” OF THE TOWNSITE OF HOWARD
                                                                   (FORMERLY ROSECRANS) IN THE COUNTY OF LOS
                                               15                  ANGELES, STATE OF CALIFORNIA, AS PER MAP
                                                                   RECORDED IN, BOOK 22 PAGE(S) 59 OF MISCELLANEOUS
                                               16                  RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
                                                                   OF SAID COUNTY.
                                               17
                                                                                      GENERAL ALLEGATIONS
                                               18
                                                           8.      In a grant deed recorded May 27, 2004, as document no. 041363873, “Juan Castro
                                               19
                                                    a single man” conveyed title to the Property to “Juan Castro, a Single Man, as to an undivided
                                               20
                                                    50,0000% interest and Altura Management, Inc., a California Corporation, as to an undivided
                                               21
                                                    50.0000% interest.”
                                               22
                                                           9.      In a grant deed recorded May 27, 2004, as document no. 041363874, “Juan Castro,
                                               23
                                                    a single man” conveyed its interest in the title to the Property to “Elmer Rivas and Jenny
                                               24
                                                    Melendez, husband and wife as joint tenants.” In another grant deed recorded May 27, 2004, as
                                               25
                                                    document no. 041363875, “Altura Management, Inc., a California Corporation” conveyed its
                                               26
                                                    interest in title to the Property to “Elmer Rivas and Jenny Melendez, husband and wife as joint
                                               27
                                                    tenants.” The Trustee is informed and believes, and thereupon alleges, that Debtor and Elmer
                                               28

                                                                                                       3                    USBC Case No. 2:18-bk-20374-ER
                                                                                                                                 TRUSTEE’S COMPLAINT
                                               Case 2:18-bk-20374-ER       Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09               Desc
                                                                            Main Document    Page 4 of 10


                                                1 Rivas purchased the Property with their community funds, and the Property is community

                                                2 property despite Debtor and Elmer Rivas taking title to the Property as “joint tenants.” (In re

                                                3 Brace, 566 B.R. 13, 15-16, 26-28 (2017) (Brace), citing Valli v. Valli (In re Marriage of Valli), 58

                                                4 Cal.4th 1396 (2014).)

                                                5          10.    In a grant deed recorded February 5, 2008, as document no. 20080211050, “Elmer

                                                6 Rivas and Jenny Melendez, Husband and Wife as Joint Tenants” purportedly conveyed title to the

                                                7 Property to “Elmer Rivas and Jenny Melendez, Husband and Wife and Clara E. Melendez, a

                                                8 Single Woman, all as Joint Tenants.” At this time, Elmer Rivas, Debtor Jenny Melendez, and

                                                9 defendant Clara E. Melendez each held 33.3% of the legal title to the Property. This grant deed

                                               10 stated that there was no documentary transfer tax and “This is a bonafide gift and the grantor

                                               11 received nothing in return, R & T 11911.” Under California law, a grantor is judicially estopped
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12 from denying the terms of a deed signed and delivered by the grantor to the grantee. As such, the

                                               13 admission of Debtor in this deed that the transfer of the Property was for no consideration is

                                               14 conclusive. (See Tartar v. Hall, 3 Cal. 263, 266 (1853) (Tartar); Cal. Evid. Code §§ 620, 622 and

                                               15 623.) Debtor received less than reasonably equivalent value in exchange for the transfer.

                                               16          11.    On April 8, 2008, the Los Angeles Superior Court entered a divorce judgment in

                                               17 Elmer De Jesus Rivas v. Jenny Rivas, case no. BD471773 (the “Divorce Judgment”), which held

                                               18 that the division of Elmer Rivas’ and Debtor’s community property is ordered as set forth in the
                                               19 attached stipulation. The attached stipulation to the Divorce Judgment, executed by Elmer Rivas

                                               20 and Debtor on February 8, 2008, provides that title to the Property shall be vested in Debtor’s

                                               21 name alone:

                                               22                        (4) The real property located at 1225 W. 123nd Street, Los
                                                                  Angeles, CA 90044, legally described as follows: HOWARD LOT
                                               23                 18 BLK G, Assessor’s Identification No: 6089-010-018.
                                                                  Respondent shall refinance the existing mortgage on said real
                                               24                 property in her name alone. Petitioner shall execute any and all
                                                                  documents, including but not limited to refinancing documents,
                                               25                 escrow documents, title documents and deeds, to place said real
                                                                  property in Respondent's name alone.
                                               26
                                                           12.    In a grant deed recorded May 1, 2008, as document no. 20080766224, “Elmer
                                               27
                                                    Rivas and Jenny Melendez, Husband and Wife and Clara E. Melendez, A Single Woman, All as
                                               28

                                                                                                     4                    USBC Case No. 2:18-bk-20374-ER
                                                                                                                               TRUSTEE’S COMPLAINT
                                               Case 2:18-bk-20374-ER        Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09                Desc
                                                                             Main Document    Page 5 of 10


                                                1 Joint Tenants” purported to grant title to the Property to “Jenny Melendez, An unmarried Woman

                                                2 and Clara E. Melendez, A Single Woman, as Joint Tenants.” This grant deed stated that there was

                                                3 no documentary transfer tax and “This is a bonafide gift and the grantor received nothing in return,

                                                4 R & T 11911.” Under California law, a grantor is judicially estopped from denying the terms of a

                                                5 deed signed and delivered by the grantor to the grantee. As such, the admission of Debtor in this

                                                6 deed that the transfer of the Property was for no consideration is conclusive. (Tartar, supra, 3 Cal.

                                                7 at p. 266; Cal. Evid. Code §§ 620, 622 and 623.) Debtor received less than reasonably equivalent

                                                8 value in exchange for the transfer. The Divorce Judgment supports the conclusion that by this

                                                9 grant deed, Elmer Rivas granted his 33.3% of the Property to Debtor, resulting in Debtor owning

                                               10 66.67 percent of the legal title of the Property, and Clara E. Melendez owning the remaining 33.33

                                               11 percent of the legal title to the Property.
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12          13.     The Trustee is informed and believes that the only outstanding lien encumbering

                                               13 the Property is a $270,400 deed of trust, recorded on November 12, 2013, as document no.

                                               14 20131604987 in favor of Wells Fargo Bank, NA (“Wells Fargo DOT”). The Trustee is not seeking

                                               15 to avoid the Wells Fargo DOT.

                                               16          14.     The Trustee is informed, and believes, and thereupon alleges, that the Property has

                                               17 valuable equity for the benefit of the Debtor’s creditors, and the Property constitutes all or

                                               18 substantially all of the Debtor’s non-exempt assets.
                                               19          15.     Debtor’s schedules in the Bankruptcy Case did not list Debtor’s true interest in the

                                               20 Property. Debtor’s Schedule A stated she has a 50% interest in the Property. Debtor actually owns

                                               21 66.6% of the legal title to the Property, and 100% of the beneficial and equitable title to the

                                               22 Property, which constitute property of the Estate. Defendant Clara E. Melendez holds bare legal

                                               23 title to 33.33% of the subject property, and did not pay any consideration for it. The Trustee is

                                               24 informed and believes and thereupon alleges, that Debtor pays the entire monthly mortgage

                                               25 payments for the property. Debtor claimed in her 2017 Federal Tax Return that she incurred

                                               26 $11,783 in home mortgage interest. This is consistent with Debtor’s September 2018 mortgage

                                               27 statement for the Wells Fargo DOT, which states that the monthly interest payment is $958.50.

                                               28 The Trustee is informed and believes and thereupon alleges, that Debtor pays for the utilities on

                                                                                                      5                    USBC Case No. 2:18-bk-20374-ER
                                                                                                                                TRUSTEE’S COMPLAINT
                                               Case 2:18-bk-20374-ER        Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09                 Desc
                                                                             Main Document    Page 6 of 10


                                                1 the Property (as set forth in Debtor’s Schedule J) and has continuously controlled the Property

                                                2 since she obtained it as community property in May 2004.

                                                3                                                     I.
                                                4                                     FIRST CAUSE OF ACTION
                                                5     [For a Declaratory Judgment regarding the Property located at 91225 West 123rd Street,
                                                6            Los Angeles, California 90044, which is property of the Bankruptcy Estate-
                                                7                             28 U.S.C. § 2201; 11 U.S.C. section 541(a)(1)]
                                                8          16.     The Trustee refers to and incorporates herein each and every allegation contained in

                                                9 Paragraphs 1 through 15, inclusive, of this Complaint as though fully set forth at length herein.

                                               10          17.     The Trustee, on behalf of the Estate, holds 66.67% of the legal title, and 100% of

                                               11 the beneficial and equitable title to the real property located at 1225 West 123rd Street, Los
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12 Angeles, California 90044, APN 6089-010-018 (“the Property”). The Property constitutes

                                               13 property of the Estate, by operation of 11 U.S.C. section 541(a)(1).

                                               14          18.     A dispute has arisen and an actual controversy now exists between the Trustee and

                                               15 the Defendants (collectively, the “Parties”) concerning their respective rights and duties

                                               16 concerning the Property. The Trustee therefore requests a judicial declaration of the rights and

                                               17 obligations of the Parties with regard to their respective interests in the Property, and that 66.67%

                                               18 of the legal title to the Property, and 100% of the beneficial and equitable title to the Property,
                                               19 which constitute property of the Estate.

                                               20                                                    II.
                                               21                                    SECOND CAUSE OF ACTION
                                               22                     [Turnover - 11 U.S.C. § 542 and Cal. Civ. Code § 1950.5(h)]
                                               23          19.     The Trustee refers to and incorporates herein each and every allegation contained in

                                               24 Paragraphs 1 through 18, inclusive, of this Complaint as though fully set forth at length herein.

                                               25          20.     The Property is property of the Estate that the Trustee may use, sell or lease under

                                               26 11 U.S.C. section 363, and relate to the Debtor’s financial affairs. (Brace, 566 B.R. at pp. 15-16.)

                                               27          21.     The Trustee is entitled to turnover of the Property pursuant to Section 542(a) and

                                               28 (e), and Cal. Civ. Code § 1950.5(h).

                                                                                                       6                    USBC Case No. 2:18-bk-20374-ER
                                                                                                                                 TRUSTEE’S COMPLAINT
                                               Case 2:18-bk-20374-ER        Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09                   Desc
                                                                             Main Document    Page 7 of 10


                                                1                                                    III.
                                                2                                     THIRD CAUSE OF ACTION
                                                3                                    [Injunction - 11 U.S.C. § 105(a)]
                                                4           22.    The Trustee refers to and incorporates herein each and every allegation contained in

                                                5 Paragraphs 1 through 21, inclusive, of this Complaint as though fully set forth at length herein.

                                                6           23.    “The basis for injunctive relief in the federal courts has always been irreparable

                                                7 injury and the inadequacy of legal remedies.” (Weinberger v. Romero-Barcelo, 456 U.S. 305, 312,

                                                8 102 S.Ct. 1798, 1803 (1982); see also Stanley v. Univ. of So. Cal., 13 F.3d 1313, 1320 (9th Cir.

                                                9 1994).)

                                               10           24.    The Trustee, and the Estate will be irreparably harmed if the Defendants are not

                                               11 enjoined from: (i) recording liens against the Property, (ii) committing acts of waste involving the
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12 Property; or (iii) interfering with the Trustee’s operation or sale of the Property. The Trustee has

                                               13 no adequate legal remedy to prevent the Defendants aforementioned harmful conduct.

                                               14           25.    The Trustee is therefore entitled to injunctive relief which enjoins the Defendants

                                               15 from: (i) recording liens against the Property, (ii) committing acts of waste involving the Property;

                                               16 or (iii) interfering with the Trustee’s operation or sale of the Property.

                                               17                                                    IV.
                                               18                                    FOURTH CAUSE OF ACTION
                                               19          [Sale of Property in which a Non-Debtor asserts an interest - 11 U.S.C. § 363(h)]
                                               20           26.    The Trustee refers to and incorporates herein each and every allegation contained in

                                               21 Paragraphs 1 through 25, inclusive, of this Complaint as though fully set forth at length herein.

                                               22           27.    The Trustee is informed and believes, and thereupon alleges that each of the

                                               23 Defendants claim an interest in the Property. Pursuant to Section 363(h), the Trustee seeks to sell

                                               24 the Property free and clear of any interests of the Defendants and recover the value of the Estate’s

                                               25 interest in the Property. (Brace, 566 B.R. at pp. 15-16.)

                                               26           28.    The Trustee alleges that the partition of the Property is impracticable.

                                               27           29.    The Trustee alleges that the sale of the undivided interest in the Property would

                                               28 result in significantly less than a sale of the Property free of any interest of the Defendants.

                                                                                                       7                       USBC Case No. 2:18-bk-20374-ER
                                                                                                                                    TRUSTEE’S COMPLAINT
                                               Case 2:18-bk-20374-ER        Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09                   Desc
                                                                             Main Document    Page 8 of 10


                                                1          30.     The Trustee alleges that the benefit to the Estate of the sale of the Property

                                                2 outweighs the detriment to the Defendants.

                                                3          31.     The Trustee alleges that the Property is not used in the production, transmission, or

                                                4 distribution, for sale, of electric energy or of natural or synthetic gas for heat, light, or power.

                                                5          32.     By reason of the foregoing, the Trustee is entitled to sell the Property free and clear

                                                6 of any interest of the Defendants pursuant to Section 363(h).

                                                7                                                 PRAYER
                                                8          WHEREFORE, the Trustee respectfully prays for judgment against the Defendants as

                                                9 follows:

                                               10          A.      On the first cause of action, for a judicial declaration of the rights and obligations

                                               11 of the Parties with regard to their respective interests in the Property;
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12          B.      On the second cause of action, for an order for turnover of the Property;

                                               13          C.      On the third cause of action, for injunctive relief which enjoins the Defendants

                                               14 from: (i) recording liens against the Property; (ii) committing acts of waste involving the Property;

                                               15 or (iii) interfering with the Trustee’s operation or sale of the Property;

                                               16          D.      On the fourth cause of action, for permission to sell the Property and the

                                               17 Defendants’ interest in same;

                                               18          E.      For attorney’s fees and costs incurred by the Trustee; and

                                               19          F.      Such other and further relief as this Court deems just and proper.

                                               20

                                               21 DATED: December 10, 2018                      GARRETT & TULLY, P.C.
                                                                                                Zi C. Lin
                                               22                                               Adjoa M. Anim-Appiah
                                               23

                                               24                                               /s/ Zi C. Lin
                                                                                                ZI C. LIN
                                               25                                               [Proposed] Attorneys for Chapter 7 Trustee,
                                                                                                Wesley H. Avery
                                               26

                                               27

                                               28

                                                                                                        8                      USBC Case No. 2:18-bk-20374-ER
                                                                                                                                    TRUSTEE’S COMPLAINT
Case 2:18-bk-20374-ER   Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09   Desc
                         Main Document    Page 9 of 10
Case 2:18-bk-20374-ER   Doc 38 Filed 12/10/18 Entered 12/10/18 11:33:09   Desc
                        Main Document    Page 10 of 10
